DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1-10 and 21-25 are currently pending and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites, “wherein a food material is a flowable food material.”  It is noted however, that the claim is unclear as to whether “a food material” is referring to food in the hermetically sealed packaged food product or some other food material.  This rejection can be overcome by amending claim 8 to recite, “wherein the one or more 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 4808782) in view of Weng (US 20170072076), Mohammed (US 20130075391) and Beckeman (US 6153241).
Regarding claim 1, Nakagawa teaches method of processing a hermetically sealed packaged (see column 2, line 46 - “pouch”; column 11, lines 41-42) food product (see at least, column 4, lines 12-20) with microwave or radiofrequency energy to achieve sterilization or pasteurization (see at least, the abstract) comprising: loading one or more hermetically sealed packaged food products into a carrier (see figures 6-7 which show a carrier), the hermetically sealed packaged food products having a non-uniform thickness (see figure 8a, where the pouch thickness changes near the ends); the carrier comprising a first press plate comprising an inner surface (see figure 7, item 111), the first press plate comprising a microwave and radiofrequency transparent 
Claim 1 differs from Nakagawa in specifically reciting, “reducing the gap distance between the first press plate and the second press plate sufficiently to compress a portion of the hermetically sealed packaged food product.”  
However, it is noted that Weng teaches irregular shaped pouches and containers (paragraph 120) that are positioned within carrier, so as to compress the flexible pouches (see paragraph 127) and where the compressing of the pouches has been advantageous for more evenly distributing the contents, providing a more even pouch thickness distribution for providing a more consistent heat transfer (see paragraph 128).   While Weng teaches the compressed pouches are placed then sterilized, Weng does not specifically discuss microwave sterilization.  However, Mohammed further evidences the concept taught by Beckeman and Weng to be equally applicable to microwave treatment of packaged foods.  Specifically, on paragraph 23, Mohammed teaches that the non-uniform thickness of the pouch has been compressed within the 
As such, and since Nakagawa already teaches a microwave transparent carrier having a first and second plate, to modify Nakagawa and to compress the sealed food package within the carrier would have been obvious to one having ordinary skill in the art, for the purpose of providing rapid heating throughout the package contents.  In view of Weng, such compression would also have been advantageous for being able to provide a uniform thickness to a hermetically sealed pouch that would have initially have had a non-uniform thickness.
Regarding claim 2, in view of Weng, Mohammed and Beckeman the combination teaches “wherein reducing the gap distance between the first press plate and the 
Regarding claim 3, Nakagawa (column 5, lines 12-20), Weng (paragraph 36), Mohammed (paragraph 18) and Beckeman (column 5, lines 13-16) all teach that the contents of the pouch can be a liquid type product such as soup.   As such and since the art teaches providing a uniformity in the food thickness for the purpose of heating, the combination is thus seen to teach, “wherein reducing the gap distance between the first press plate and the second press plate sufficiently to compress a portion of the hermetically sealed packaged food product” would have resulted “in the movement of a food material within the hermetically sealed packaged food product between a first portion of the hermetically sealed packaged food product and a second portion of the hermetically sealed packaged food product.”   
Regarding the limitation of, “wherein the first portion is thicker than the second portion before the gap distance is reduced,” this has been further taught by Mohammed, who shows a food pouch with one portion thicker than a second portion.
Regarding claim 4, Mohammed teaches a pouch with one end that is thicker than the other end.  The combination further teaches compressing irregular shaped pouches to provide a uniform thickness for heating.  As such, the combination is seen to teach, “wherein reducing the gap distance between the first press plate and the second press plate sufficiently to compress a portion of the hermetically sealed packaged food product results in increasing an angle defining the point where a first sheet and a second sheet are joined together to form the top end of the sealed package food product.”
Regarding the specific angle of compression, as recited in claim 5, while the combination is not specific in this regard, it is noted that the combination is seen to encompass an angle during compressing being greater at least 5 degrees, as the combination teaches an angle of 180 degrees, as shown by the figures of Weng, for instance.  It is further noted that since the combination already teaches compressing an irregular shaped pouch for providing uniformity in thickness for heating the contents, the specific angle after compression would have been an obvious matter of engineering and/or design based on the size and shape of the container; and is not seen to predicate patentability.
Regarding claim 6, Beckeman further teaches compression of sealed food pouches for reducing the thickness so as to be able to rapidly heat and sterilize the contents.  Beckeman teaches providing a minimum thickness during compression 
Regarding claim 7, since the combination teaches the desirability of providing compression to a food pouch for providing uniformity of thickness for providing rapid sterilization thereof, the particular quantity of food that has moved would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design, based on the desired uniformity of thickness of the irregularly shaped food pouch.  This is further supported by Mohammed’s teachings of a tapered pouch where there is a greater thickness at the bottom of the pouch than the top, such that the compression provides for uniformity of thickness of the contents, thus causing the contents to shift from near the bottom end of the pouch toward the top of the pouch.  
Regarding claim 8, the combination teaches a flowable food material, such as soup, as discussed above with respect to Nakagawa, Beckeman, Weng and Mohammed. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, and in further view of Igarashi (JP 2001-061458), Lin (US 20160270432), Katz (US 3769028) and Birchmeier (US 20190002183).
Claim 9 differs from the combination in specifically reciting that the hermetically sealed packaged food product contains less than 20% air by volume.
It is noted however, that Igarashi teaches that it has been conventional for hermetically sealed pouches containing a flowable food therein, to have an air space of between 4-40% (see paragraph 6, lines 77-79) while still being sufficiently sterilizable.  Lin further evidences post pasteurization of filled products do not typically contain any significant headspace so that the expansion is only that of the food (see paragraph 3), while being sufficiently flexible to provide some level of expansion.  Katz further evidences pouches containing a flowable food, where the package has minimal air, thus encompassing a range of less than 20% (see column 6, lines 60-68) and which can be microwavable (see column 3, lines 19-26).  Birchmeier further evidences sealed microwavable pouches, where the headspace has minimal air, to reduce or minimize oxidation during product shelf-life (see paragraph 19).  Therefore to modify the combination and minimize the headspace would have been obvious to one having ordinary skill in the art so that the expansion due to heating is only that of the food product as well as for being an obvious matter of engineering and or design, based on maximizing the food volume and minimizing the amount of air desired within the pouch, where it has been known in the art of packaging food that air within the headspace can affect the quality of the food contents.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, and in further view of Kimrey (US 20130243560) and Kimrey (US 20170099704).
Regarding claim 10, in view of Weng (see figure 21) the combination teaches compressing more than one hermetically sealed package at the same time, within the carrier. 
Claim 10 differs in specifically using the first and second press plates for compressing more than one hermetically sealed packaged food product into the carrier.
Nonetheless, Kimrey’560 teaches microwave transparent (paragraph 63) carrier plates (see figure 3, item 210) and where multiple packages can be positioned between the carrier plates (see figure 3, item 216).  Kimrey ‘704 further evidences a microwave transparent carrier (figure 32, item 210; paragraph 66) that can process multiple food packages simultaneously.  To thus modify the combination and to provide a carrier that can hold multiple food packages would have been obvious to one having ordinary skill in the art for the purpose of increasing the throughput through the sterilization process.

Claim 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, and in further view of Kimrey (US 20170099704) and Tang (US 20180249736).
Regarding claim 21, it is noted that Nakagawa teaches a carrier (see at figure 7).  Regarding the limitation of carrier further comprising a carrier frame comprising a microwave and radiofrequency transparent material, it is noted that the claimed frame 
In any case, it is noted that Kimrey ‘704 teaches a microwave transparent carrier comprising a frame (see figure 19, item 48a,b) for adjusting the height between the upper and lower plates (14, 16) and where the spacer can be coupled to one of the plates or be removably coupled for changing the size of the volume between the plates (see paragraph 79 - “article spacing members”; paragraph 85, 87).  Kimrey ‘704 thus evidences a frame element that can be connected to or removably connected to the first and second plates.  Tang also teaches a frame (see figure 3, item 114) that can be configured to connect two plates (116, 118) and where the frame is used to define the packaged product retaining space.
Therefore, to modify Nakagawa and to have the frame be “configured to be coupled” to the first plate and second plate would have been obvious to one having ordinary skill in the art, based on factors such as making the frame removable for modifying the size of the space between the plates for accommodating different sized packages (see MPEP 2144.04(V)(C).   
Regarding claim 22, as taught by Nakagawa, Kimrey ‘704 and Tang, the combination teaches the frame defining an interior opening that is configured for a hermetically sealed packaged food product to be disposed within.

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 22 above, and in further view of Otsuka (JP 2000-050848 - cited on IDS filed 4/21/2021).
Regarding claim 23, the combination applied to claim 22 teaches a carrier frame and in view of Tang, the combination further teaches the frame defining multiple interior openings arranged in a grid pattern comprising two rows and two columns of interior openings(see figure 3).  
It is further noted Otsuka has only been relied on as further evidence that it has been conventional to provide multiple rows and columns (see figure 2) for microwave sterilization of sealed packages (see figures 8a-c) and where such a grid pattern has been used with plates that compress the package (see paragraph 36, 37 and figure 8c. ).  To thus modify Nakagawa so as to use a grid pattern of multiple carriers associated with a frame would have been obvious to one having ordinary skill in the art for the 
Regarding claim 24, in view of Tang and Otsuka, the combination teaches loading a plurality of hermetically sealed packaged food products into the carrier such that each of the hermetically sealed packaged food products are within one of the multiple interior openings of the carrier frame.

    Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, and in further view of Otsuka (JP 2000-050848) and Yokoo (JP S58-026949).
Regarding claim 25, Nakagawa teaches temporarily connecting the press plates together (see figures 6, 7, item 112) but the claim differs from the combination applied to claim 1 in specifically reciting, coupling the second press plate to the first press plate with a faster that is one of, a bolt, a screw or a snap-fit connector.
It is noted however, that Otsuka teaches press plates for sterilization of a sealed packaged food, where the press-plates (see figure 8a-c) can be temporarily coupled together using a variety of holding devices (see paragraph 37 - which teaches any of the described coupling elements can be used to secure the plates together).  While not specific as to a bolt, screw or snap-fit connector, it is noted that as the combination already teaches securing press-plates together, the particular expedient by which the plates were retained together would have been an obvious matter of engineering and/or design choice.  Nonetheless, it is noted that Yokoo teaches using a bolt and thread engagement for securing two plates together for sterilization of a packaged food (see . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 2, 7 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17-18 of copending Application No. 16412860 in view of Nakagawa (US 4808782). 
Regarding claim 1, copending claims 17-18 teach a method of making a food comprising loading a sealed food package into a carrier, where the carrier comprise a first and second plate (i.e. upper and lower housing portions that compress the sealed package) and where the carrier and thus first and second housing portions comprise microwave transparent material.  
As the copending claims teach distorting the package to shape that is more toroidal than its starting shape and where the carrier comprises a peak that pushes into the flexible food package to distort the shape, the copending claims suggest compression so as to reduce a gap distance between the first and second plate to compress a portion of the package.
The copending claims teach applying electromagnetic wave energy to the packaged food but Claim 1 differs from the copending claims in specifically reciting a hermetically sealed package and where the application of electromagnetic wave energy to the food material results in sterilization or pasteurization of the sealed packaged food product 
However, Nakagawa teaches method of processing a hermetically sealed packaged (see column 2, line 46 - “pouch”; column 11, lines 41-42) food product (see at least, column 4, lines 12-20) with microwave or radiofrequency energy to achieve sterilization or pasteurization (see at least, the abstract).
Since the copending claims already teach sealing the package, to modify the copending claims and to hermetically seal the package, as taught by Nakagawa would have been obvious to one having ordinary skill in the art, for the purpose of preventing contamination of the sealed food package.  
Since the copending claims already teach applying microwave energy, to thus modify the copending claims and to use the microwave energy to sterilize the package would have been obvious to one having ordinary skill in the art, for the purpose of ensuring that the contents where free of contaminants and for extending the shelf-life of the contents.
Regarding claim 2, it is noted that the copending claims teach a central peak that compresses the food package.  Therefore, the copending claims teach narrowing a first portion of the package.  As the package is compressed at one region, it would have been obvious to one having ordinary skill in the art that a remaining portion of the package would have had a widening thereof, as the contents and the package would need to accordingly flex to compensate for the narrowing of the first portion of the package.
Regarding claim 7, since the copending claims already teach compressing the pouch, it would have been obvious that the food would have to be displaced as a result of compression.  Nonetheless, the particular quantity of food that has moved would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design, based on the degree of compression that was desired.  
Regarding claim 8, the copending claims are not specific as to the food product.  However, Nakagawa (column 5, lines 12-20), teaches that the contents of the pouch 
To thus modify  comprising: loading one or more hermetically sealed packaged food products into a carrier (see figures 6-7 which show a carrier), the hermetically sealed packaged food products having a non-uniform thickness (see figure 8a, where the pouch thickness changes near the ends); the carrier comprising a first press plate comprising an inner surface (see figure 7, item 111), the first press plate comprising a microwave and radiofrequency transparent material(see column 6, lines 28-32 - “microwave permeable” and thus encompassing radiofrequency permeable); a second press plate comprising an inner surface (figures 6-7, item 111), the second press plate comprising a microwave and radiofrequency transparent material (see column 6, lines 28-32 - “microwave permeable”); wherein the inner surface of the first press plate and the inner surface of the second press plate are spaced apart from one another by a gap distance (see figure 7).  Nakagawa further teaches applying at least one of microwave or radiofrequency energy to the hermetically sealed packaged food product to result in sterilization or pasteurization of the hermetically sealed packaged food product, as Nakagawa is directed to microwave sterilization of a sealed food package.

This is a provisional nonstatutory double patenting rejection.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17-18 of copending Application No. 16412860 in view of Nakagawa (US 4808782), as applied to claim 1 above, and in further view of Igarashi (JP 2001-061458), Lin (US 20160270432), Katz (US 3769028) and Birchmeier (US 20190002183).
Claim 9 differs from the combination in specifically reciting that the hermetically sealed packaged food product contains less than 20% air by volume.
It is noted however, that Igarashi teaches that it has been conventional for hermetically sealed pouches containing a flowable food therein, to have an air space of between 4-40% (see paragraph 6, lines 77-79) while still being sufficiently sterilizable.  Lin further evidences post pasteurization of filled products do not typically contain any significant headspace so that the expansion is only that of the food (see paragraph 3), while being sufficiently flexible to provide some level of expansion.  Katz further evidences pouches containing a flowable food, where the package has minimal air, thus encompassing a range of less than 20% (see column 6, lines 60-68) and which can be microwavable (see column 3, lines 19-26).  Birchmeier further evidences sealed microwavable pouches, where the headspace has minimal air, to reduce or minimize oxidation during product shelf-life (see paragraph 19).  Therefore to modify the combination and minimize the headspace would have been obvious to one having ordinary skill in the art so that the expansion due to heating is only that of the food product as well as for being an obvious matter of engineering and or design, based on maximizing the food volume and minimizing the amount of air desired within the pouch, 

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17-18 of copending Application No. 16412860 in view of Nakagawa (US 4808782), as applied to claim 1 above, and in further view of Kimrey (US 20130243560) and Kimrey (US 20170099704).
Claim 10 differs from the combination is specifically reciting loading at least two hermetically sealed food products into the carrier.   
Nonetheless, Kimrey’560 teaches microwave transparent (paragraph 63) carrier plates (see figure 3, item 210) and where multiple packages can be positioned between the carrier plates (see figure 3, item 216).  Kimrey ‘704 further evidences a microwave transparent carrier (figure 32, item 210; paragraph 66) that can process multiple food packages simultaneously.  To thus modify the combination and to provide a carrier that can hold multiple food packages would have been obvious to one having ordinary skill in the art for the purpose of increasing the throughput through the sterilization process.

Response to Arguments
On pages 6-8 of the response, Applicant urges that modification of Nakagawa would render Nakagawa inoperable for its intended purpose and would change the principle operation of Nakagawa because Nakagawa shows in figure 8 that the supporting holder has a shape to match the contour of the respective package and maintain the shape of the food package, and because Nakagawa teaches that that the 
These urgings are not seen to be sufficient to overcome the combination.  It is noted that in view of Weng, Mohammed and Beckemman, the combination teaches providing a reduction in the thickness of the package for sterilization (including microwave sterilization).  The combination further teaches that compression of the pouches can more evenly distribute the contents for more consistent heat transfer (wee Weng and Mohammed).  As Nakagawa teaches using multiple waveguides where the distance between the waveguide and the package can be varied for controlling the irradiation (and thus heating) of the package for uniform heating (see at least, column 9, lines 41-46).  This is not seen to teach away from providing compression to the package for the purpose of providing a more uniform shape to the package for similarly providing uniform sterilization of the contents.  It is further noted that figure 5 of Nakagawa also appears to show a uniformly shaped package.  Therefore, it would have been obvious to one having ordinary skill in the art, in view of the prior art teachings, to still be able to arrive at Nakagawa’s desired result of uniform heating, by also modifying the shape of the sealed packaged food via plate compression, as taught by the prior art, for the advantageous purpose of providing uniform thickness so as to better facilitate quick and uniform heating of the contents.  It is not seen that providing some amount of 

On pages 8-11 of the response, Applicant reiterates the above remarks with respect to the remaining rejections under 35 U.S.C. 103.
These urgings are not seen to be sufficient in view of the rejections and remarks presented above. 
It is also noted that the obviousness-type double patenting rejections have been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792